 

Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (“Agreement”), effective as of the 30th day of
January, 2017 (“Effective Date”), by and among, Christopher Santi (the
“Executive”) and Vapor Corp., a Delaware corporation (“Vapor” or the “Company”).

 

RECITALS

 

WHEREAS, Executive is currently employed by Vapor;

 

WHEREAS, Company wishes to enter into the Agreement to continue the services of
Executive, and, in connection therewith, Company and Executive desires to enter
into this Agreement to become effective on the Effective Date; and

 

WHEREAS, the parties have agreed to enter into this Agreement and the Executive
shall serve as President and Chief Operating Officer of the Company.  

 

NOW, THEREFORE, In consideration of the mutual representations, warranties,
covenants and agreements contained in this Agreement and other good and valuable
consideration the receipt and sufficiency of which is hereby acknowledged, the
parties agree as follows:

 

1.         Employment.

 

(a)          Employment Period.  Subject to the terms and conditions set forth
herein and unless sooner terminated as hereinafter provided, Company shall
employ Executive and Executive agrees to serve as an employee of Company for a
three-year period, commencing on the Effective Date hereof to and including the
3rd anniversary of the date of this Agreement (the “Employment Term”).  The
Employment Term shall be automatically renewed for successive one-year terms
unless notice of non-renewal is given by either party at least 30 days before
the end of the Term.  For purposes of this Agreement, the Employment Term and
any renewal term thereof are collectively referred to herein as the “Employment
Period.”  This Agreement will terminate automatically upon a Change of Control
(as defined in Section 3(e)).

 

(b)          Duties and Responsibilities.  During the Employment Period, the
Executive shall serve as President and Chief Operating Officer.  In such role,
Executive shall have such authority and responsibility and perform such duties
as may be assigned to him from time to time by the Board of Directors of the
Company (the “Board”), and in the absence of such assignment, such duties as are
customary to Executive’s office and as are necessary or appropriate to the
business and operations of the Company and its subsidiaries.  During the
Employment Period, the Executive’s employment shall be full time, Executive
shall perform his duties honestly, diligently, in good faith and in the best
interests of the Company and its subsidiaries, and Executive shall use his best
efforts to promote the interests of the Company and its subsidiaries.

 

 

 

 

2.         Compensation.

 

(a)          Base Salary.  In consideration for the Executive’s services
hereunder and the restrictive covenants contained herein, the Executive shall
initially be paid an annual base salary as follows: Year 1 of the Employment
Term: $225,000; Year 2 of the Employment Term: $250,000; and Year 3 of the
Employment Term: $275,000 (the “Salary”), which salary shall be payable
commencing as of date hereof and shall be payable in accordance with the
Company’s customary payroll practices.  

 

(b)          Bonus.  In addition to the Salary, for each Measurement Period,
Executive shall be entitled to earn an annual bonus at the discretion of the
Company’s board of Directors.

 

(c)          Vacations.  The Executive shall be entitled to no less than twenty
(20) days of vacation on an annual basis during the Term with additional paid
vacation time being accrued in accordance with the Company’s vacation
policy.  Per the Company’s vacation policy, the Executive’s vacation does not
carry over year over year.

 

(d)          Other Benefits.  During the term of this Agreement, the Executive
shall be entitled to coverage (subject to contributions required of other
C-level executive employees of the Company generally) in the health and dental
insurance plans of the Company and any life insurance programs, disability
programs, pension plans and other fringe benefit plans and programs as are from
time to time established and maintained for the benefit of the Company’s
employees or officers, subject to the provisions of such plans and programs.  

 

(e)          Expenses.  The Executive shall be reimbursed for all out-of-pocket
expenses reasonably incurred by his on behalf of or in connection with the
business of the Company, pursuant to the normal standards and guidelines
followed from time to time by the Company.

 

3.         Termination.

 

(a)          For Cause.  The Company shall have the right to terminate this
Agreement and to discharge the Executive for Cause (as defined below), at any
time during the Employment Period.  Termination for “Cause” shall mean, during
the Employment Period, (i)Executive’s conduct that would constitute under
federal or state law either a felony or any other criminal offense involving
dishonesty or moral turpitude, or a determination by the Board, after
consideration of all available information and following the procedures set
forth below, that Executive has willfully and materially violated Company
policies or procedures involving discrimination, harassment, substance abuse, or
workplace violence or use of confidential information, (ii) the Executive’s
negligence or misconduct in the performance of his duties hereunder that has a
material and adverse effect on the Company, (iii) a material breach by the
Executive of this Agreement or a material failure on the part of Executive to
perform his obligations hereunder or (iv) the Executive’s inability to perform
his duties and responsibilities as provided herein due to his death or
Disability (as defined herein).  Any termination for Cause pursuant to this
Section shall be delivered to the Executive in writing and shall set forth in
detail all acts or omissions upon which the Company is relying to terminate the
Executive for Cause.  

 

 2 

 

 

Except as otherwise specifically set forth herein, if the Executive is
terminated for Cause, the Executive shall only be entitled to receive his
accrued and unpaid Salary, any declared bonus and other benefits through the
termination date and the Company shall have no further obligations under this
Agreement from and after the date of termination.  “Disability” shall mean any
mental or physical illness, condition, disability or incapacity which prevents
the Executive from reasonably discharging his duties and responsibilities under
this Agreement for a period of ninety (90) days in any one hundred eighty (180)
day period.

 

(b)          Termination by Executive.  If the Executive shall resign or
otherwise terminate his employment with the Company at any time during the term
of this Agreement, the Executive shall only be entitled to receive his accrued
and unpaid Salary, any declared bonus and other benefits through the termination
date and the Company shall have no further obligations under this Agreement from
and after the date of termination.

 

(c)          Termination by Company Without Cause.  At any time during the term
of this Agreement, the Company shall have the right to terminate this Agreement
and to discharge the Executive without Cause effective upon delivery of written
notice to the Executive.  Upon any such termination by the Company without
Cause, the Company shall pay to the Executive all of the Executive’s accrued but
unpaid Salary through the date of termination and any declared bonus and (ii)
any amount required pursuant to Section 3(e).

 

(d)          Death of the Executive.  In the event of the death of Executive,
the employment of the Executive by the Company shall automatically terminate on
the date of the Executive’s death and the Company shall be obligated to pay
Executive’s estate the Executive’s accrued and unpaid Salary, any earned but
unpaid bonus and other benefits through the termination date.  Other than as set
forth in the preceding sentence, the Company shall have no further obligations
under this Agreement from and after the date of termination due to the death of
the Executive.

 

(e)          Severance.  If Executive’s employment by the Company is terminated
(i) by the Company without Cause or (ii) upon a Change of Control pursuant to
Section 1(a), then (A) this Agreement shall be deemed to be terminated as of the
date Executive ceases to be employed by the Company and (B) Executive shall be
entitled to (i) receive any unpaid Salary and bonus and (ii) continue to receive
Executive’s then Salary for the applicable Severance Period (as defined below)
following the effective date of such termination (which shall be paid in arrears
in accordance with the Company’s general payroll practices, over the applicable
period commencing on the date of such termination and subject to withholding and
other appropriate deductions) (the “Severance Payments”).  As a condition to
receiving the Severance Payments relating to periods following the date of such
termination, Executive must sign, deliver, and not revoke a release in the form
attached hereto as Exhibit A, such that it has become effective and enforceable
as a condition to any payment pursuant to this Section 4(e).  “Severance Period”
shall mean (i) upon a Change of Control, eighteen (18) months and (ii) in the
event Executive’s employment is terminated without Cause, either (A) initially
fifteen (15) months or (B) after the first anniversary of the Effective Date,
fifteen (15) months plus one additional month for every additional four (4)
months that Executive has been employed by the Company after the date of this
Agreement, up to a maximum of eighteen (18) months.  “Change of Control” shall
have the meaning set forth in Treasury Regulation Section 1.409A-3(i)(5).

 

 3 

 

 

4.         Restrictive Covenants.  In consideration of his employment and the
other benefits arising under this Agreement, the Executive agrees that during
the Employment Period, and for eighteen (18) months following the termination of
this Agreement, the Executive (or any affiliate) shall not directly or
indirectly:

 

(a)          directly or indirectly, own, manage, operate, join, control or
participate in the ownership, management, operation or control of, or be
employed or retained by, render services to, provide financing (equity or debt)
or advice to, or otherwise be connected in any manner with any business located
within five (5) miles of any current or future store of the Company, that sells
or provides products or services sold or provided by the Company including,
without limitation, the ownership, management or operation of any (i) natural
and/or organic grocery stores or markets or (ii) electronic cigarettes; or

 

(b)          for any reason, (i) induce any material customer or supplier of the
Company or any of its subsidiaries or affiliates to patronize or do business
with any business directly or indirectly in competition with the businesses
conducted by the Company or any of its subsidiaries or affiliates in any market
in which the Company or any of its subsidiaries or affiliates does business;
(ii) canvass, solicit or accept from any material customer or supplier of the
Company or any of its subsidiaries or affiliates any such competitive business;
or (iii) request or advise any material customer, supplier or other provider of
services to the Company or any of its subsidiaries or affiliates to withdraw,
curtail or cancel any such customer’s, supplier’s or provider’s business with
the Company or any of its subsidiaries or affiliates; or

 

(c)          for any reason, employ, or knowingly permit any company or business
directly or indirectly controlled by his, to employ, any person who was employed
by the Company or any of its subsidiaries or affiliates at or within the prior
one (1) year, or in any manner seek to induce any such person to leave his or
his employment.

 

5.         Specific Performance; Injunction.  The parties agree and acknowledge
that the restrictions contained in Section 4 are reasonable in scope and
duration and are necessary to protect the Company or any of its subsidiaries or
affiliates.  If any provision of Section 4 as applied to any party or to any
circumstance is adjudged by a court to be invalid or unenforceable, the same
shall in no way affect any other circumstance or the validity or enforceability
of any other provision of this Agreement.  If any such provision, or any part
thereof, is held to be unenforceable because of the duration of such provision
or the area covered thereby, the parties agree that the court making such
determination shall have the power to reduce the duration and/or area of such
provision, and/or to delete specific words or phrases, and in its reduced form,
such provision shall then be enforceable and shall be enforced.  The Executive
agrees and acknowledges that the breach of Section 4 or Section 6 will cause
irreparable injury to the Company or any of its subsidiaries or affiliates and
upon breach of any provision of such Sections, the Company or any of its
subsidiaries or affiliates shall be entitled to injunctive relief, specific
performance or other equitable relief, without being required to post a bond;
provided, however, that, this shall in no way limit any other remedies which the
Company or any of its subsidiaries or affiliates may have (including, without
limitation, the right to seek monetary damages).

 

 4 

 

 

6.         Confidentiality.  The Executive agrees that at all times during and
after the Employment Period, the Executive shall (i) hold in confidence and
refrain from disclosing to any other party all information, whether written or
oral, tangible or intangible, of a private, secret, proprietary or confidential
nature, of or concerning the Company and its subsidiaries, their business and
operations, and all files, letters, memoranda, reports, records, computer disks
or other computer storage medium, data, models or any photographic or other
tangible materials containing such information (“Confidential Information”),
including without limitation, any sales, promotional or marketing plans,
programs, techniques, practices or strategies, any expansion plans (including
existing and entry into new geographic and/or product markets), and any customer
or supplier lists, (ii) use the Confidential Information solely in connection
with the Executive’s employment with the Company and for no other purpose, (iii)
take all precautions necessary to ensure that the Confidential Information shall
not be, or be permitted to be, shown, copies or disclosed to any third parties,
without the prior written consent of the Company, and (iv) observe all security
policies implemented by the Company from time to time with respect to the
Confidential Information.  In the event that the Executive is ordered to
disclose any Confidential Information, whether in a legal or regulatory
proceeding or otherwise, the Executive shall provide the Company with prompt
notice of such request or order so that the Company may seek to prevent
disclosure.  In the case of any disclosure, the Executive shall disclose only
that portion of the Confidential Information that the Executive is ordered to
disclose.

 

7.         Notices.  All notices, requests, demands, claims and other
communications hereunder shall be in writing and shall be deemed given if
delivered by hand delivery, by certified or registered mail (first class postage
pre-paid), guaranteed overnight delivery or facsimile transmission if such
transmission is confirmed by delivery by certified or registered mail (first
class postage pre-paid) or guaranteed overnight delivery to, the following
addresses and telecopy numbers (or to such other addresses or telecopy numbers
which such party shall designate in writing to the other parties): (a) if to the
Company, at its principal executive offices, addressed to the President, with a
copy to Martin T. Schrier, Cozen O’Connor, 200 South Biscayne Blvd., Suite 4410,
Miami, Florida 33131; and (b) if to the Executive, at the address listed on the
signature page hereto.

 

8.         Amendment; Waiver.  This Agreement may not be modified, amended, or
supplemented, except by written instrument executed by all parties.  No failure
to exercise, and no delay in exercising, any right, power or privilege under
this Agreement shall operate as a waiver, nor shall any single or partial
exercise of any right, power or privilege hereunder preclude the exercise of any
other right, power or privilege.  No waiver of any breach of any provision shall
be deemed to be a waiver of any preceding or succeeding breach of the same or
any other provision, nor shall any waiver be implied from any course of dealing
between the parties.

 

9.         Assignment; Third Party Beneficiary.  This Agreement, and the
Executive’s rights and obligations hereunder, may not be assigned or delegated
by him.  The Company may assign its rights, and delegate its obligations,
hereunder to any affiliate of the Company, or any successor to the Company,
specifically including the restrictive covenants set forth in Section 4
hereof.  The rights and obligations of the Company under this Agreement shall
inure to the benefit of and be binding upon its respective successors and
assigns.

 

 5 

 

 

10.       Severability; Survival.  In the event that any provision of this
Agreement is found to be void and unenforceable by a court of competent
jurisdiction, then such unenforceable provision shall be deemed modified so as
to be enforceable (or if not subject to modification then eliminated herefrom)
to the extent necessary to permit the remaining provisions to be enforced in
accordance with the parties intention.  The provisions of Section 4 and 6 will
survive the termination for any reason of the Executive’s relationship with the
Company.

 

11.       Governing Law.  This Agreement shall be construed in accordance with
and governed for all purposes by the laws of the State of Florida applicable to
contracts executed and to be wholly performed within Florida.

 

12.       Construction.  This Agreement shall be construed as a whole according
to its fair meaning and not strictly for or against any party.  The parties
acknowledge that each of them has reviewed this Agreement and has had the
opportunity to have it reviewed by their respective attorneys and that any rule
of construction to the effect that ambiguities are to be resolved against the
drafting party shall not apply in the interpretation of this Agreement.

 

13.       Withholding.  All payments made to the Executive shall be made net of
any applicable withholding for income taxes and the Executive’s share of FICA,
FUTA or other taxes.  The Company shall withhold such amounts from such payments
to the extent required by applicable law and remit such amounts to the
applicable governmental authorities in accordance with applicable law.

 

14.       Attorneys’ Fees.  In the event any legal proceeding is brought to
enforce or interpret any part of this Agreement, the prevailing Party in such
legal proceeding shall be entitled to an award of reasonable attorneys’ fees and
costs incurred by the prevailing Party in such legal proceeding, at the trial
level and at the appellate level and whether or not such proceeding is
prosecuted to final judgment.  

 

[REMAINDER OF PAGE BLANK]

 

 6 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date first above written.

 



  Executive:           /s/ Christopher Santi     Name: Christopher Santi        
  Address for Notices:                                 Vapor Corp.,     a
Delaware corporation               By: /s/ Jeffrey E. Holman       Name: 
Jeffrey E. Holman       Title: Chief Executive Officer  

 

Signature Page for Employment Agreement

 

 

 

 

Exhibit A

 

Release

 

1.         Release.  I, Christopher Santi, do hereby release and discharge Vapor
Corp. and each of its parent companies, subsidiaries, each of the respective
direct and indirect equity owners of any of the foregoing, each of the
respective Affiliates of any of the foregoing, and each of the respective
officers, directors, members, managers, partners, equity owners, employees,
representatives and agents of any of the foregoing (collectively, the “Employer
Affiliates”, and each an “Employer Affiliate”) from any and all claims, demands
or liabilities whatsoever, whether known or unknown or suspected to exist by me,
which I ever had or may now have against any Employer Affiliate, from the
beginning of time to the Effective Date (as defined below), including, without
limitation, any claims, demands or liabilities in connection with my employment,
including wrongful termination, constructive discharge, breach of express or
implied contract, unpaid wages, benefits, attorneys’ fees or pursuant to any
federal, state, or local employment laws, regulations, or executive orders
prohibiting inter alia, age, race, color, sex, national origin, religion,
handicap, veteran status, and disability discrimination, including, without
limitation, the Age Discrimination in Employment Act, Title VII of the Civil
Rights Act of 1964, as amended by the Civil Rights Act of 1991, the Civil Rights
Act of 1866, the Employee Retirement Income Security Act of 1974, the Americans
with Disabilities Act of 1990, and any similar state statute or any state
statute relating to employee benefits or pensions but specifically excluding
claims, demands or liabilities related to my ownership of equity in Holdings or
for indemnification in connection with my service as a director or officer of
the Company or any of its Affiliates.  I fully understand that if any fact with
respect to which this Release is executed is found hereafter to be other than or
different from the facts believed by me to be true, I expressly accept and
assume the risk of such possible difference in fact and agree that the release
set forth herein shall be and remain effective notwithstanding such difference
in fact.  I acknowledge and agree that no consideration other than as provided
for by the Employment Agreement has been or will be paid or furnished by any
Employer Affiliate.

 

2.         Covenant Not to Sue.  I covenant and agree never, individually or
with any person or in any way, to commence, aid in any way, prosecute or cause
or permit to be commenced or prosecuted against any Employer Affiliate any
action or other proceeding, including, without limitation, an arbitration or
other alternative dispute resolution procedure, based upon any claim, demand,
cause of action, obligation, damage, or liability that is the subject of this
Release.  I represent and agree that I have not and will not make or file or
cause to be made or filed any claim, charge, allegation, or complaint that is
the subject of this Release, whether formal, informal, or anonymous, with any
governmental agency, department or division, whether federal, state or local,
relating to any Employer Affiliate in any manner, including without limitation,
any

 

 A - 1 

 

 

Employer Affiliate’s business or employment practices.  I waive any right to
monetary recovery should any administrative or governmental agency or entity
pursue any claim on my behalf.

 

3.         Indemnification.  I agree to indemnify and hold each Employer
Affiliate harmless from and against any and all claims, including each Employer
Affiliate’s court costs and reasonable attorneys’ fees actually incurred,
arising from or in connection with any claim, action, or other proceeding made,
brought, or prosecuted, or caused or permitted to be commenced or prosecuted, by
me, my successor(s), or my assign(s) contrary to the provisions of this
Release.  It is further agreed that this Release shall be deemed breached and a
cause of action accrued thereon immediately upon the commencement of any action
contrary to this Release, and in any such action this Release may be pleaded by
the Employer Affiliates, or any of them, both as a defense and as a counterclaim
or cross-claim in such action.

 

4.         Important General Provisions.  If any provisions of this Release is
held to be invalid or unenforceable by a court of competent jurisdiction, such
invalidity or unenforceability shall not affect the validity and enforceability
of the other provisions of this Release, and the provision held to be invalid or
unenforceable shall be modified by the court finding such provisions invalid or
unenforceable so that as revised the provision shall comply with the original
terms and intent as nearly as possible and in such revised form shall be valid
and enforceable.  The provisions of this Release shall be governed by, and
construed and enforced in accordance with, the laws of the State of Florida,
both substantive and remedial.  The undersigned hereby waives trial by jury in
any judicial proceeding involving, directly or indirectly, any matter (whether
in tort, contract or otherwise) in any way arising out of, related to, or
connected hereto, the Employment Agreement or this Release.

 

5.         Right to Consult Attorney.  I ACKNOWLEDGE THAT I HAVE BEEN ADVISED,
IN WRITING, TO CONSULT WITH AN ATTORNEY PRIOR TO EXECUTING THIS RELEASE.

 

6.         Waiver of Claims.  Pursuant to the Older Workers Benefit Protection
Act (“OWBPA”), which applies to the waiver of rights under the Age
Discrimination in Employment Act, I hereby state that I have had a period of 21
calendar days from the date I was presented with this Release within which to
consider this Release and my decision to execute the same, that I have carefully
read this Release, that I have had the opportunity to have it reviewed by an
attorney, that I fully understand its final and binding effect, that the only
promises made to me to sign this Release are those stated in this Release and
the Employment Agreement, and that I am signing voluntarily with the full intent
of releasing the Employer Affiliates of all claims subject to this Release.  I
acknowledge that I shall have a period of seven calendar days following my
execution of this Release to revoke this Release.  This Release, including any
obligation to pay severance under the Employment Agreement, shall not become
effective if I timely exercise this right of revocation.  To be effective, any
such notice of revocation must be in writing, and must

 

 A - 2 

 

 

be received within said seven day period.  This Release shall become effective
upon expiration of said revocation period, if I have not prior thereto exercised
my right of revocation (the “Effective Date”).

 

/s/ Christopher Santi   Name:  Christopher Santi         Date: January 30, 2017
 

 

 A - 3 

